Appeal by the defendant from a judgment of the County Court, Rockland County (Edelstein, J.), rendered September 22, 1983, convicting him of criminal sale of a firearm in the second degree, criminal possession of a weapon in the third degree (two counts), and criminal possession of stolen property in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly denied the defendant’s motion to set aside the verdict pursuant to CPL 330.30 (3) (see, People v Woods, 99 AD2d 556). Viewing the evidence in the light most favorable to the People, it is sufficient as a matter of law to support the convictions (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932). Moreover, upon the exercise of our factual review power, we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and *230that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). To the extent that the defendant presently challenges the veracity of the prosecution witnesses, the question of credibility was properly presented to the jury, and we perceive no basis for disturbing its resolution of the issue (see, People v McCaskill, 117 AD2d 757, lv denied 67 NY2d 947; People v Batts, 111 AD2d 761; People v Jiminez, 100 AD2d 629; People v Johnson, 77 AD2d 666).
We have examined the other points raised by the defendant and find them to be without merit. Mollen, P. J., Thompson, Bracken and Brown, JJ., concur.